Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an unobvious improvement of vehicle driving apparatus. Specifically, Applicant claims a vehicle driving apparatus comprising: a fluid pump; a rotary member that is to be rotated about an axis of the fluid pump; a bearing supporting the rotary member such that the rotary member is rotatable and is fitted at an axial end portion thereof in an inner circumferential surface of the bearing; a pump cover covering the fluid pump; a relief valve configured, when a pressure of a fluid ejected by the fluid pump exceeds a threshold pressure value, to discharge the fluid; and a casing storing therein the fluid pump, the rotary member, the bearing, the pump cover and the relief valve, wherein the casing includes (i) a casing body having an opening on a side of the bearing in a direction of the axis and (ii) a casing cover attached to the casing body and closing the opening of the casing body, wherein the casing cover defines therein a fluid passage that is in communication with an outlet port of the fluid pump, and includes cylindrical-shaped first and second boss portions, wherein the first boss portion cooperates with the pump cover to defines, in a space radially inside the first boss portion, a pump room in which the fluid pump is stored, and includes a supporting portion supporting the rotary member through the bearing which is located between the pump cover and the casing body and which is fitted in the space 
While known prior art discloses similar vehicle driving apparatus, none of the known prior art, alone or in combination, discloses such an apparatus before the effective filing date where the casing cover defines therein a fluid passage that is in communication with an outlet port of the fluid pump, and includes cylindrical-shaped first and second boss portions, wherein the first boss portion cooperates with the pump cover to defines, in a space radially inside the first boss portion, a pump room in which the fluid pump is stored, and includes a supporting portion supporting the rotary member through the bearing which is located between the pump cover and the casing body and which is fitted in the space radially inside the first boss portion, wherein the first boss portion is located in a space outside the rotary member around a circumference of the rotary member, the first boss portion protruding in a direction parallel to the axis toward the casing body, and wherein the second boss portion defines therein a valve room that is in communication with the fluid passage, with the relief valve being stored in the valve room, the second boss portion protruding toward the casing body. Therefore, the combination of features is allowable.
Claims 2-4 are allowed due to their dependency on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamaguchi (8495928) teaches a vehicle driving apparatus with a casing cover that includes first and second cylindrical bosses.
Kiyokami et al. (20190128179), Shigematsu et al. (JP 2020159216), and Kurosaki et al. (20150105205) each teaches a vehicle driving apparatus with a casing cover with a cylindrical boss that forms a pump room with a pump cover, the boss including a support that supports a shaft through a bearing, the casing cover including a fluid passage in communication with the pump.
Ikemoto et al. (20200028412) and Matsufuji (5913950) each teaches a vehicle driving apparatus with a cylindrical boss extending from a plate between the casing body and casing cover, the boss forming a valve room with relief valves.
Yamamoto et al. (20130283972) and Matsui et al. (20200393039) each teaches a vehicle driving apparatus with a casing including cylindrical bosses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745